         Case 6:20-cv-01196-SAC Document 24 Filed 07/23/21 Page 1 of 21




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


C.R.,1

                          Plaintiff,

vs.                                                  Case No. 20-1196-SAC

KILOLO KIJAKAZI,
Acting Commissioner of Social Security
Administration,

                          Defendant.


                             MEMORANDUM AND ORDER

        This is an action appealing the denial of Social Security

disability benefits.        Plaintiff filed her application for benefits

on April 15, 2018, alleging that she has been disabled since June

1, 2015.      An administrative law judge (ALJ) conducted a hearing on

April 5, 2019, considered the evidence, and decided on July 8,

2019 that plaintiff was not qualified to receive benefits.                This

decision has been adopted by defendant.             This case is now before

the court upon plaintiff’s request to reverse and remand the

decision to deny plaintiff’s application for benefits.

I. Standards of review

        To qualify for disability benefits, a claimant must establish

that he or she was “disabled” under the Social Security Act, 42

U.S.C. § 423(a)(1)(E), during the time when the claimant had


1   The initials are used to protect privacy interests.

                                        1
      Case 6:20-cv-01196-SAC Document 24 Filed 07/23/21 Page 2 of 21




“insured status” under the Social Security program.         See Potter v.

Secretary of Health & Human Services, 905 F.2d 1346, 1347 (10th

Cir. 1990); 20 C.F.R. §§ 404.130, 404.131.         To be “disabled” means

that the claimant is unable “to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months.”             42 U.S.C. §

423(d)(1)(A).

     The court must affirm the ALJ’s decision if it is supported

by substantial evidence and if the ALJ applied the proper legal

standards.     See Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir.

2009).    “Substantial evidence” is “’such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’”

Biestek   v.    Berryhill,   139   S.Ct.   1148,    1154   (2019)(quoting

Consolidated Edison Co. v. NLRB, 305, U.S. 197, 229 (1938)).           This

standard is “not high,” but it is “’more than a mere scintilla.’”

Id., (quoting Consolidated Edison, 305 U.S. at 229).          It does not

require a preponderance of the evidence.        Lax v. Astrue, 489 F.3d

1080, 1084 (10th Cir. 2007).

     The court must examine the record as a whole, including

whatever in the record fairly detracts from the weight of the

defendant’s decision, and on that basis decide if substantial

evidence supports the decision.         Glenn v. Shalala, 21 F.3d 983,

984 (10th Cir. 1994) (quoting Casias v. Secretary of Health & Human

                                    2
      Case 6:20-cv-01196-SAC Document 24 Filed 07/23/21 Page 3 of 21




Services, 933 F.2d 799, 800-01 (10th Cir. 1991)).           The court may

not reverse the defendant’s choice between two reasonable but

conflicting views, even if the court would have made a different

choice if the matter were referred to the court de novo.          Lax, 489

F.3d at 1084 (quoting Zoltanski v. F.A.A., 372 F.3d 1195, 1200

(10th Cir. 2004)).    The court reviews “only the sufficiency of the

evidence, not its weight.”      Oldham v. Astrue, 509 F.3d 1254, 1257

(10th Cir. 2007).

      “In addition, as long as ‘[the court] can follow the [ALJ’s]

reasoning in conducting our review, and can determine that correct

legal standards have been applied, merely technical omissions in

the   ALJ’s    reasoning   do   not     dictate   reversal.’”   Garcia   v.

Commissioner, SSA, 817 Fed.Appx. 640, 645 (10th Cir. 2020)(quoting

Keyes-Zachary v. Astrue, 695 F.3d 1156, 1166 (10th Cir. 2012)).

The court “’will generally find the ALJ’s decision adequate if it

discusses the uncontroverted evidence the ALJ chooses not to rely

upon and any significantly probative evidence the ALJ decides to

reject.’”     Id., quoting Wall v. Astrue, 561 F.3d 1048, 1067 (10th

Cir. 2009)).

II. The ALJ’s decision (Tr. 12-18).

      There is a five-step evaluation process followed in these

cases which is described in the ALJ’s decision.             (Tr. 13-14).

First, it is determined whether the claimant is engaging in

substantial gainful activity.         Second, the ALJ decides whether the

                                       3
        Case 6:20-cv-01196-SAC Document 24 Filed 07/23/21 Page 4 of 21




claimant has a medically determinable impairment that is “severe”

or a combination of impairments which are “severe.” At step three,

the ALJ decides whether the claimant’s impairments or combination

of   impairments         meet   or    medically       equal     the    criteria    of   an

impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.

Next,    the      ALJ    determines     the       claimant’s     residual    functional

capacity and then decides whether the claimant has the residual

functional capacity to perform the requirements of his or her past

relevant work.            Finally, at the last step of the sequential

evaluation process, the ALJ determines whether the claimant is

able    to   do    any    other      work   considering         his   or   her   residual

functional capacity, age, education and work experience.

        In steps one through four the burden is on the claimant to

prove a disability that prevents performance of past relevant work.

Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006).                             At step

five, the burden shifts to the Commissioner to show that there are

jobs    in   the    economy     with    the       claimant’s     residual    functional

capacity.          Id.     In   this    case,       the   ALJ    decided    plaintiff’s

application should be denied at the fourth step of the evaluation

process.

        The ALJ made the following specific findings in his decision.

First, plaintiff last met the insured status requirements for

Social Security benefits on September 30, 2016.                       Second, plaintiff

has not engaged in substantial gainful activity since June 1, 2015.

                                              4
        Case 6:20-cv-01196-SAC Document 24 Filed 07/23/21 Page 5 of 21




Third,       plaintiff    has    the        following       severe        impairments:

fibromyalgia and spine disease.

        Fourth, plaintiff does not have an impairment or combination

of impairments that meet or medically equal the listed impairments

in 20 C.F.R. Part 404, Subpart P, Appendix 1.                      Fifth, plaintiff

has the residual functional capacity (RFC) to perform light work

as defined in 20 C.F.R. § 404.1567(b) except that plaintiff is

able:     to    lift   and/or    carry,         push    and/or     pull      20   pounds

occasionally, 10 pounds frequently; sit with normal breaks, for a

total of six hours per eight-hour workday; stand and/or walk with

normal breaks, for a total of six hours per eight-hour workday;

frequently climb ramps and stairs; occasionally climb ladders,

ropes or scaffolds; and frequently stoop, kneel, crouch, and crawl.

        The ALJ determined that with this RFC plaintiff could perform

her   past     relevant   work   as   a     salesperson      as    it   is    generally

performed and as a manicurist.

III. The denial of benefits shall be affirmed.

        A. ALJ’s evaluation of the evidence

        Plaintiff’s first argument to reverse the denial of benefits

is that the ALJ failed to properly evaluate plaintiff’s symptoms

and   limitations      and   that     his       decision   is     not   supported     by

substantial evidence.        The ALJ’s decision, citing SSR 16-3p and 20

C.F.R. 404.1529(c), sets out factors an ALJ may consider when

evaluating a claimant’s symptoms.                      (Tr. 15).        These factors

                                            5
       Case 6:20-cv-01196-SAC Document 24 Filed 07/23/21 Page 6 of 21




include: the objective evidence; plaintiff’s statements and those

of others; and other factors, including:         1) activities of daily

living; 2) the location, duration, frequency, and intensity of

pain; 3) precipitating and aggravating factors; 4) the medications

used and their side effects; 5) treatment other than medication;

6) measures other than medication to relieve pain; and 7) any other

factors.   (Tr. 15).

       The ALJ’s decision then reviewed plaintiff’s statements, her

former work, measures taken for pain relief, activities of daily

living, treatment records and statements from doctors.            (Tr. 16-

17).    The ALJ cited treatment records indicating that plaintiff

received pain relief and improvement in her symptoms from physical

therapy and home exercise; that pain increased when she engaged in

heavy activity such as helping her parents move; that no structural

abnormalities     were   revealed    by    imaging;    and   neurological

examination showed minimally reduced range of motion.          Part of the

ALJ’s discussion reads as follows:

       Records from the period immediately following the
       alleged onset date reveal that the claimant was engaged
       in physical therapy for chronic neck pain. At the time,
       she reported periodic tingling in her upper extremities
       and mid thoracic spine. She reported constant symptoms
       that worsened with heavy activity (Exhibit 3F at 14).
       Treatment notes indicate that the claimant experienced
       improvement in her symptoms, in terms of decreased pain
       intensity and frequency and decreased numbness with PT
       (Exhibit 3F at 18, 54, 82, 114). Indeed, the claimant
       reported that with compliance with her home exercise
       program, her pain was less intense, she reported that
       her mid back pain was almost completely resolved, and

                                     6
         Case 6:20-cv-01196-SAC Document 24 Filed 07/23/21 Page 7 of 21




      she reported that she experienced no pain when sleeping
      (Exhibit 3F at 146).

(Tr. 16).      The ALJ also gave “partial” weight to the opinions of

two   state    agency   doctors    who       concluded,   after   a   review   of

plaintiff’s records, that plaintiff could perform medium work.

The ALJ found these opinions “only partially persuasive as the

opinions do not consider [plaintiff’s] reduced upper extremity

strength,” as noted in physical therapy records.              (Tr. 17).

      Plaintiff argues that the ALJ’s discussion of the evidence is

either conclusory or culminates in no conclusion, and that the ALJ

does not give good reasons for his findings or link his findings

to specific facts in the record.              It is obvious from the context

of the opinion, however, that the ALJ used the above-excerpted

discussion to support the conclusion in the previous paragraph of

the opinion which stated that plaintiff’s account of the intensity,

persistence and limiting effects of her pain were not entirely

consistent with the medical evidence.             It is obvious as well that

the ALJ’s discussion of other medical evidence was in support of

the RFC he set out at part 5 of the opinion (Tr. 15) prior to the

discussion.

      Plaintiff also contends that the ALJ did not sufficiently

discuss facet arthropathy, fibromyalgia or anxiety as causing

pain.2     The ALJ, however, did not dispute that plaintiff had pain


2 In addition, plaintiff asserts that the ALJ did not explain why medication
overuse was not indicative of severe pain. See Tr. 586 (Dr. Murphy’s report

                                         7
       Case 6:20-cv-01196-SAC Document 24 Filed 07/23/21 Page 8 of 21




causing conditions such as fibromyalgia and spine disease.                  He

found that the record did not support plaintiff’s claims that she

was incapacitated by the pain.            The decision has substantial

support in the parts of the record cited by the ALJ.

      B. Obesity

      Next, plaintiff argues that the denial of benefits should be

reversed because the ALJ did not analyze the impact of plaintiff’s

obesity upon her RFC.      However, neither plaintiff nor her counsel

at the administrative hearing asserted that obesity was a relevant

factor    contributing     to   plaintiff’s     functional     limitations.3

Plaintiff’s list of medical conditions limiting work also does not

mention obesity.      (Tr. 182).      Further, plaintiff does not cite

evidence in the administrative record which attributes pain or a

lack of functionality to obesity.         Under these circumstances, the

court finds that there was no error caused by failing to discuss

plaintiff’s obesity.      See Smith v. Colvin, 625 Fed.Appx. 896, 899

(10th Cir. 2015)(ALJ not required to explicitly discuss the absence

of evidence that obesity contributed to additional functional

limitations or exacerbated any impairment); Rose v. Colvin, 634

Fed.Appx. 632, 637 (10th Cir. 2015)(ALJ’s obligation to consider




suggesting medication overuse as a contributing cause of pain, not as a sign of
pain severity). Contrary to plaintiff, the court believes the ALJ considered
plaintiff’s record of medications as set forth in plaintiff’s pain
questionnaire, plaintiff’s treatment records, and plaintiff’s testimony.
3 This distinguishes this case from plaintiff’s citation to R.T. v. Berryhill,

2019 WL 632732 *5 (D.Kan. 2/14/2019).

                                      8
       Case 6:20-cv-01196-SAC Document 24 Filed 07/23/21 Page 9 of 21




and   discuss   obesity    limited    when    evidence    does     not   indicate

functional limitations from obesity and ALJ included restrictions

for stooping, kneeling and crouching); Gaines v. Colvin, 2016 WL

8674691 *6 (W.D.Okla. 1/29/2016)(failure to mention obesity in

findings is not error where medical evidence and hearing testimony

does not describe limitations due to obesity).

      C. Fibromyalgia

      Plaintiff   argues    that     the     ALJ   ignored   SSR    12-2p    when

discussing plaintiff’s fibromyalgia.               The court finds no error.

The ALJ found that fibromyalgia was a severe impairment suffered

by plaintiff, although there was limited evidence.                 (Tr. 16-17).

“[H]aving a pain-producing impairment does not necessarily mean a

person is disabled.”      Trujillo v. Commissioner, SSA, 818 Fed.Appx.

835, 844 (10th Cir. 2020).           “SSR 12-2p distinguishes between a

fibromyalgia diagnosis and a finding that a person with that

diagnosis is disabled.”      Id.

      [SSR 12-2p] notes that an ALJ “must ensure there is
      sufficient objective evidence to support a finding that
      the person’s impairment(s) so limits the person’s
      functional abilities that it precludes him or her from
      performing any substantial gainful activity.” SSR 12-
      2p also stresses the importance of considering the
      claimant’s   longitudinal   record   in   assessing  the
      existence,    severity,   and   disabling    effects  of
      fibromyalgia.

Id. (quoting SSR 12-2p).      The ALJ’s examination of the plaintiff’s

treatment records and consideration of plaintiff’s activities of

daily living persuaded him that plaintiff retained the capacity to

                                       9
     Case 6:20-cv-01196-SAC Document 24 Filed 07/23/21 Page 10 of 21




do the type of work plaintiff previously performed.                    Similar

findings were considered sufficiently supported by a comparable

review of the evidence in Tarpley v. Colvin, 601 Fed.Appx. 641,

643 (10th Cir. 2015) and L.S. v. Saul, 2019 WL 5455822 *4 (D.Kan.

10/24/2019).

     D. Helping parents move

     Plaintiff next faults the ALJ’s decision on the grounds that

the ALJ considered plaintiff’s attempt to help her parents move as

evidence that she could work, when actually the increased activity

aggravated her symptoms.           The court agrees with defendant that

plaintiff has misconstrued the ALJ’s opinion on this point.                 The

ALJ was noting that an infrequent episode of heavier physical

activity “corresponded with exacerbations of [plaintiff’s] pain”

(Tr. 16) at a time when plaintiff’s pain trendline had been

improving (see Tr. 373); he did not suggest that helping her

parents    move   was   evidence    that   plaintiff     could    perform   work

activity.

     E. Medication and side effects

     Plaintiff asserts that the ALJ did not confront evidence

relating to plaintiff’s medication and its side effects.                    For

anxiety,    plaintiff    takes     Xanax   which   may    cause    drowsiness.

Plaintiff has other medication that she takes or has taken, but

she does not allege what the side effects are.             Plaintiff did not

claim before the ALJ that drowsiness or other drug side effects

                                      10
       Case 6:20-cv-01196-SAC Document 24 Filed 07/23/21 Page 11 of 21




caused functional limitations which prevented her from working.

Because the side effects of medication were not raised as a

substantial issue, the court finds that the ALJ should not be

faulted for failing to address plaintiff’s medication and the side

effects in more detail.         See Sims v. Barnhart, 33 Fed.Appx. 944,

949 (10th Cir. 2002)(rejecting similar claim supported by only

passing   reference     to   side    effects);    see    also,   Trujillo,   818

Fed.Appx. at 841-42 (rejecting argument that ALJ was required to

discuss    evidence     which       claimant    did     not   demonstrate    was

significantly probative); Zaloudek v. Colvin, 2015 WL 1304501 *6

(D.Kan. 3/23/2015)(failing to discuss documented side effects does

not require reversal because ALJ is not required to discuss every

piece of evidence).

       F. Dr. Davison’s opinions

       Plaintiff contends that the ALJ improperly evaluated the

opinions of plaintiff’s treating physician, Dr. Joe Davison.                 Dr.

Davison completed two forms, both of which indicated that plaintiff

was disabled from working.             One form stated that because of

“escalating back pain” and “arm weakness” plaintiff could not sit,

stand, walk or work for as much as an hour in a competitive workday,

and lift up to 10 pounds only occasionally.              (Tr. 610).    The form

also    stated   that    plaintiff’s         “greatest    disability   is    the

limitation of her mobility” and that her disability has increased

plaintiff’s anxiety and depression.             (Tr. 612).       A second form

                                        11
       Case 6:20-cv-01196-SAC Document 24 Filed 07/23/21 Page 12 of 21




indicated that:       plaintiff could stand or walk five hours total in

an eight-hour workday; plaintiff has myalgia in the upper back,

shoulders and neck that keeps her from sitting or standing for

more   than     one   hour;   and    she   has    mild   cervical    stenosis     and

degenerative changes in her hip.                (Tr. 653-658).      The ALJ stated

that Dr. Davison’s opinions were not persuasive on the grounds

that the opinions were not accompanied by or supported by objective

evidence.

       Dr. Davison’s notes reflect “essentially normal findings”

from an MRI of plaintiff’s back, although plaintiff complained of

chronic back pain which kept her from functioning.                       (Tr. 290).

His records also show:          negative SI joint (Tr. 292); no trigger

points (Tr. 294); getting relief from chiropractor (Tr. 297 & 306);

and    normal    strength     (Tr.   307).        In   his   decision,    prior    to

discussing Dr. Davison’s opinions, the ALJ referred to the minimal

findings in the MRI results (Tr. 17), an unremarkable or very

minimal neurologic examination (Tr. 17), and physical therapy

records that showed improvement in pain intensity and frequency

(Tr. 16).

       Here, contrary to plaintiff’s argument, the ALJ did not “pick

and choose” from an uncontradicted medical opinion.                    Rather, the

ALJ noted that Dr. Davison’s opinions were not well-supported by

portions of the medical record, including some of Dr. Davison’s

notes.    While the ALJ could have written a more comprehensive

                                           12
        Case 6:20-cv-01196-SAC Document 24 Filed 07/23/21 Page 13 of 21




review of the evidence, the court is able to follow the ALJ’s

reasoning and finds that the correct legal standards have been

applied.      Therefore,    the    court   rejects      plaintiff’s    arguments

regarding the treatment of Dr. Davison’s opinions.                 See Olson v.

Commissioner,       SSA,    843    Fed.Appx.      93,      96-97    (10th    Cir.

2021)(rejecting      challenge     that    argued    for    a   more   in-depth

discussion of medical evidence).

        G. Past relevant work

        The ALJ stated that the record established that plaintiff’s

former jobs as a manicurist and salesperson were performed at the

level    of   substantial   gainful    activity      and   qualified    as   past

relevant work (PRW).        (Tr. 18).      The ALJ went on to state that

plaintiff’s RFC was sufficient to do those jobs as actually and

generally performed (Tr. 18), although he said later that plaintiff

may only work as a salesperson as generally performed.                 (Tr. 18).

He referred to the vocational expert’s testimony to support his

findings.     (Tr. 18).

        Plaintiff contends that the ALJ skipped the required analysis

before making these conclusions and that the finding that plaintiff

performed the manicurist’s job at the level of substantial gainful

activity lacked support.4         The court rejects these arguments.




4 Plaintiff does not make this contention regarding her former work as a
salesperson.

                                      13
      Case 6:20-cv-01196-SAC Document 24 Filed 07/23/21 Page 14 of 21




            1. Manicurist as past relevant work

      PRW is work done within the past 15 years that was substantial

gainful activity and that lasted long enough for a claimant to

learn to do it.          20 C.F.R. 404.1565(a).          “Substantial gainful

activity”    is   work    that    “(a)   involves     doing      significant     and

productive physical or mental duties; and (b) is done (or intended)

for pay or profit.”         20 C.F.R. § 404.1510.               “Substantial work

activity”    is   “work    activity      that   involves    doing       significant

physical or mental activities” and it “may be substantial even if

it is done on a part-time basis.”                 20 C.F.R. § 404.1572(a).

“Gainful work activity” is work activity done for pay or profit or

usually done for pay or profit.               20 C.F.R. § 404.1572(b).            An

ALJ, however, may rely on other substantial evidence, aside from

earnings history, to make a substantial gainful activity finding.

See   Montoya     v.   Colvin,     649    Fed.Appx.      429,     431    (9th   Cir.

2016)(earnings may be a presumptive, but not conclusive, sign of

whether a job is substantial gainful activity).

      The   ALJ   found    that   plaintiff’s     jobs     as    salesperson     and

manicurist were performed at the level of substantial gainful

activity, without describing his reasoning process.                      (Tr. 18).

Here, the court believes the following evidence is substantial

evidence supporting the conclusion that plaintiff’s prior work as

a manicurist constituted substantial gainful activity.



                                         14
      Case 6:20-cv-01196-SAC Document 24 Filed 07/23/21 Page 15 of 21




         Plaintiff testified that she worked as a manicurist “for

many years,” “a very long time,” “at least 25 years,” working “off

and on.”5    (Tr. 49, 54, 56).            She went to cosmetology school to

learn how to do nails.         (Tr. 56).       Records indicate that plaintiff

was self-employed.          (Tr. 168-69).       Plaintiff also testified that

when she did nails “full-time,” she worked eight hours a day or

more (usually twelve and as much as fifteen a day or 65 hours a

week).     (Tr. 54-55).       She reported that she made $3,000 a month

from May 2011 to December 2012 (Tr. 53-54, 183), although this

does not accord with records indicating she was employed as a

salesperson during that time (Tr. 169-70).6

      Thus, while there is a question as to whether plaintiff’s

earnings from doing nails were sufficient to support a finding

that the manicurist position was substantial gainful activity,

other uncontroverted facts developed from plaintiff’s testimony

and   in   the    record     constitute     substantial       evidence   that   the

manicurist       position    was   work    activity     involving     significant

physical    and    mental    activity     done    for   pay    or   profit,   i.e.,

substantial gainful activity.           Cf., Eyre v. Commissioner, SSA, 586

Fed.Appx. 521, 524 (11th Cir. 2014)(affirming finding that jobs as

kitchen helper and hotel housekeeper were substantial gainful



5 Plaintiff also reported that she worked as a manicurist from May 2011 to
December 2012. (Tr. 183).
6 A summary of earnings shows that plaintiff had $36,112.92 in earnings in 2012.

(Tr. 176).

                                          15
     Case 6:20-cv-01196-SAC Document 24 Filed 07/23/21 Page 16 of 21




activity on basis of evidence on the energy, skill and physical

activity of those jobs, where there was no evidence offered to

rebut this conclusion). As those facts are uncontroverted, it was

unnecessary for the ALJ to review them in his decision.         The court

reiterates that plaintiff’s argument does not apply to plaintiff’s

work as a salesperson.

          2. Step four analysis and vocational expert

     Plaintiff argues that the ALJ did not properly perform the

step four evaluation process regarding past relevant work.             There

are three phases to this process. Winfrey v. Chater, 92 F.3d 1017,

1023 (10th Cir. 1996).    Phase one requires the ALJ to assess the

claimant’s physical and mental RFC.       Id.    Phase two requires the

ALJ to “make findings regarding the physical and mental demands of

the claimant’s past relevant work.”        Id.    Finally, phase three

requires the ALJ to determine “whether the claimant has the ability

to meet the job demands found in phase two despite the mental

and/or physical limitations found in phase one.”        Id.

     The ALJ may rely upon vocational expert testimony in making

phase two and phase three findings, such as determining the demands

of a claimant’s past relevant work and whether a person with

plaintiff’s RFC can meet those demands.          Doyal v. Barnhart, 331

F.3d 758, 761 (10th Cir. 2003).    The ALJ, however, may not delegate

the phase two and phase three analysis to the vocational expert to



                                   16
       Case 6:20-cv-01196-SAC Document 24 Filed 07/23/21 Page 17 of 21




the extent that the assessment “takes place in the VE’s head” and

“we are left with nothing to review.”         Winfrey, 92 F.3d at 1025.

       Here, the vocational expert provided information to the ALJ

regarding the exertional level, skill level and Dictionary of

Occupational Titles (DOT) code for plaintiff’s prior employment as

a salesperson and manicurist.         (Exhibit No. 13E, Tr. 231).         The

vocational expert listened to plaintiff’s testimony during the

administrative hearing and determined that no changes were needed

to   this   information.     (Tr.    57).    The   ALJ   referred    to   this

information in his decision.         (Tr. 18).     The vocational expert

testified that a person with the RFC described by the ALJ could

perform both positions as the jobs are generally done.              (Tr. 58).

The ALJ relied upon this testimony to find that plaintiff was

capable of performing her PRW as a salesperson and manicurist.

The court finds that the ALJ made the proper findings, relying

upon the VE’s testimony, and suitably completed the step four

analysis in this case.         See Adcock v. Commissioner, SSA, 748

Fed.Appx. 842, 847-48 (10th Cir. 2018) (reliance upon similar VE

testimony satisfies requirements of step four analysis); Zaricor-

Ritchie v. Astrue, 452 Fed.Appx. 817, 825 (10th Cir. 2011)(reliance

upon   VE   testimony   consistent    with   DOT   information      satisfied

requirements of phase two and three analysis); Doyal v. Barnhart,

331 F.3d 758, 760-61 (10th Cir. 2003)(ALJ may rely on information

supplied by VE at phases two and three of step four); Gorian v.

                                     17
       Case 6:20-cv-01196-SAC Document 24 Filed 07/23/21 Page 18 of 21




Colvin, 180 F.Supp.3d 863, 874-76 (D.N.Mex. 2016)(same, reviewing

several cases where ALJ relied upon VE testimony which referred to

DOT for demands of claimant’s PRW).

       H. Consideration of all impairments alone and in combination

       Plaintiff alleges that the ALJ failed to consider evidence of

all of plaintiff’s impairments and whether the combined effects of

her conditions supported her claim of disability.7           Plaintiff also

alleges that the ALJ failed to develop the record regarding some

of these conditions.8      Specifically, plaintiff refers to evidence

of hip pain, headaches, panic attacks, leg length discrepancy, arm

pain/weakness, myalgia, broken sleep, anxiety, depression, IBS,

gastritis and hypertension.          The court rejects this argument for

the following reasons.

       First, the ALJ stated that he considered “all the evidence”

and “all symptoms.”       (Tr. 12 and 15).       Flaherty v. Astrue, 515

F.3d   1067,   1071   (10th   Cir.    2007)(taking   ALJ’s   word   that   he

considered all of claimant’s symptoms in assessing her RFC).

Further, it is clear from the ALJ’s decision that he did consider

the records of plaintiff’s treating physician Dr. Davison, the

neurological examiner Dr. Robert Murphy, and plaintiff’s physical


7 42 U.S.C. § 1382c(a)(3)(G) provides that the defendant “shall consider the
combined effect of all of the individual’s impairments without regard to
whether any such impairment, if considered separately, would be of such
severity.”
8 Disability hearings are nonadversarial and the ALJ has a duty to develop an

adequate record consistent with the issues raised.     Flaherty v. Astrue, 515
F.3d 1067, 1071 (10th Cir. 2007).

                                       18
      Case 6:20-cv-01196-SAC Document 24 Filed 07/23/21 Page 19 of 21




therapists.        (Tr. 16-17).     These records included information

regarding most or all of the ailments or impairments plaintiff has

listed in her brief, some of which appear to be an outgrowth of

the   back   and    neck   pain   which    was    the   focus   of   plaintiff’s

complaints and the ALJ’s decision.                Also, plaintiff testified

before the ALJ regarding headaches, her medication for sleep and

anxiety, and pain in her arms and legs.                 (Tr. 36-37).   Finally,

during the hearing plaintiff was represented by counsel who could

have elicited additional evidence regarding any condition which

significantly impaired his client.               The ALJ did not ignore the

issues raised by plaintiff’s counsel.             Under these circumstances,

the court is convinced that the ALJ did consider evidence of any

impairments    or    conditions    which    substantially       contributed   to

plaintiff’s    reduced      functional      capacity       or   resulted    from

plaintiff’s main complaint of back and neck pain.

      The court is also convinced that the ALJ did not fail in his

duty to develop the record.         See Wall v. Astrue, 561 F.3d 1048,

1063 (10th Cir. 2009)(under normal circumstances, the ALJ may

reasonably rely on counsel to identify issues requiring further

development – the issue must be substantial on its face); Flaherty,

515 F.3d at 1071 (rejecting claim that ALJ had duty to develop

record where claimant failed to adduce evidence that migraines

were a severe impairment); Bernal v. Bowen, 851 F.2d 297, 301 (10th

Cir. 1988)(the diagnosis of an impairment is not sufficient to

                                      19
     Case 6:20-cv-01196-SAC Document 24 Filed 07/23/21 Page 20 of 21




sustain a finding of disability).         To reiterate, plaintiff has not

identified     evidence   of   impairments      or   conditions    which   were

significant on their face but were ignored by the ALJ in spite of

their potential contribution to plaintiff’s disability.              The court

finds that the ALJ’s conclusion, upon consideration of all symptoms

and all the evidence, that plaintiff’s conditions did not cause

plaintiff to be incapacitated from substantial gainful activity

during   the   relevant   time   period    is    supported    by   substantial

evidence.

     I. Capacity for sustained work function

     Finally, the court rejects plaintiff’s contention that the

denial of benefits should be overturned because the ALJ did not

find that plaintiff could maintain adequate function throughout a

full workday over a significant period of time.              The court agrees

with defendant that a finding that plaintiff could sustain work on

a regular and continuing basis was implicit in the ALJ’s RFC

assessment. See Giroux v. Berryhill, 2017 WL 5473730 *4 (W.D.Okla.

11/14/2017); Huston v. Berryhill, 2017 WL 5473732 *3 (W.D.Okla.

11/14/2017); see also, 20 C.F.R. §§404.1520(e), 404.1545 (RFC is

the claimant’s ability “to do physical and mental work activities

on a sustained basis despite limitations from her impairments”).

The court notes in this regard that the ALJ asked the vocational

expert whether an individual with plaintiff’s RFC could “perform

any of [plaintiff’s] past work as actually performed or generally

                                    20
     Case 6:20-cv-01196-SAC Document 24 Filed 07/23/21 Page 21 of 21




performed in the national economy” and the vocational expert

answered affirmatively.    (Tr. 58).

IV. Conclusion

     As explained in this memorandum and order, the court rejects

plaintiff’s arguments to reverse and remand the denial of benefits

to plaintiff.

     IT IS THEREFORE ORDERED that judgment be entered pursuant to

the fourth sentence of 42 U.S.C. § 405(g) AFFIRMING the decision

to deny benefits.

     Dated this 23rd day of July 2021, at Topeka, Kansas.



                         s/Sam A. Crow_____________
                         U.S. District Senior Judge




                                   21
